45 F.3d 430NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Glen F. MULLINS, Plaintiff-Appellant,v.Lawrence MENDEL, Medical Director;  Barbara Moore, Nurse;Defendants-Appellees.
No. 94-3285.
United States Court of Appeals, Sixth Circuit.
Dec. 21, 1994.

1
Before:  RYAN and BOGGS, Circuit Judges, and ROSEN, District Judge.*

ORDER

2
Glen F. Mullins, a pro se Ohio prisoner, appeals a district court order denying his motion for reconsideration filed pursuant to Fed.R.Civ.P. 60(b)(1) and 60(b)(6).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary relief, Mullins filed a civil rights action pursuant to 42 U.S.C. Sec. 1983 against multiple prison personnel contending that they showed a deliberate indifference to his serious medical needs.  On July 6, 1993, the district court entered summary judgment for the defendants concluding that the complaint was meritless.  On July 25, 1993, Mullins served his motion requesting that the district court reconsider its judgment pursuant to Rule 60(b)(1) and 60(b)(6).  The district court denied the motion on February 15, 1994.


4
In his timely appeal, Mullins argues the merit of the district court's underlying judgment.


5
An order denying relief pursuant to Fed.R.Civ.P. 60(b) is reviewed under the abuse of discretion standard.  Lewis v. Alexander, 987 F.2d 392, 396 (6th Cir.1993).  An abuse of discretion exists when the reviewing court has a firm conviction that the trial court committed a clear error of judgment.  Amernational Indus., Inc. v. Action-Tungsram, Inc., 925 F.2d 970, 975 (6th Cir.), cert. denied, 111 S. Ct. 2857 (1991).  An appeal of a denial of a Rule 60(b) motion does not bring up the underlying judgment for review.  Id.


6
Upon review, we conclude that the district court did not abuse its discretion in denying Mullins's motion.  The motion does not satisfy the requirements for Rule 60(b)(1) relief.  Lewis, 987 F.2d at 395-96.  The alleged legal errors in the district court's underlying judgment are insufficient to justify Rule 60(b)(6) relief.  Steinhoff v. Harris, 698 F.2d 270, 276 (6th Cir.1983).  Finally, Mullins cannot argue the merits of the underlying judgment in this appeal.  See Browder v. Director, Dep't of Corrections, 434 U.S. 257, 263 n. 7 (1978).


7
Accordingly, we affirm the district court's order.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Gerald E. Rosen, U.S. District Judge for the Eastern District of Michigan, sitting by designation